          Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 1 of 22



VICTORIA L. FRANCIS
Assistant U.S. Attorney
U.S. Attorneyos Office
2601 2nd Ave. North, Suite 3200
Billings, MT 59101
Phone: (406)247- 4633
FAX: (406) 657- 6058
Email Address: Victoria.francis@usdoj.gov

ATTORNEY FOR PLAINTIFF
United States of America


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MONTANA
                                   GREAT FALLS DIVISION


   UNITED STATES OF AMERICA,
                                               cv   20-   -GF-
                       Plaintiff,

           vs                                  VERIFIED COMPLAINT FOR
                                               FORFEITURE IN REM
   55,098.00 in U.S. Currency,

                       Defendant.

           Plaintiff, United States of America, by and through Victoria L. Francis,

Assistant United States Attorney for the District of Montana, brings this complaint

pursuant to Supplemental Rule G(2) of the Federal Rules of Civil Procedure. The

Plaintiff states and alleges as follows:




                                           1
S:\civil\2020V002 t 7\CoEplaitrt.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 2 of 22



                                          NATURE OF THE ACTION

           1   . This   is an action to forfeit and condemn to the use and benefit of the United

States      of America, United States curency in the amount of $5,098.00 (hereafter

defendant currency) for violations                 of2l    U.S.C. $$ 841 er seq. and 881(a)(6).

                                         JURISDICTION AND VENUE

           2. Plaintiff        brings this actron in rem in its own right to forfeit and condemn

the defendant currency under 21 U.S.C. $ 88 1 . This Court has jurisdiction over the

action commenced by the United States under 28 U.S.C. $$ 1345 and 1355(a).

           3. Venue is proper in this district pursuant to 28 U.S.C. $ $ i 355(bX1 )(B) and

1395(b) because this is a civil proceeding for the forfeiture ofthe defendant curency

that was found in Cascade County, Montana.

                                                      FACTS

           l.        On    April       11, 2020, a manager at the Comfort Inn in Great Falls,

reported suspicious activity to Det. Sam Wavra occurring at the hotel. The guest,

by the name of Mitchell Wright had multiple visitors entering through the back

door ofthe hotel and he had used a third party booking service for the hotel and

prepaid for two nights. Wright's room was #100, and was a corner room at the

hotel. He called for service on his room because the shower was not working

Hotel staff offered to move him to a different room, but he declined. The head of


                                                       2
Sr\civil\2020V002 I 7\Complaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 3 of 22



maintenance also reported that he had heard Wright having a suspicious

conversation on the phone while he was fixing the shower.

           2.        Wright allowed housekeeping to remove the trash from the room.

Detectives subsequently searched the trash and found drug paraphernalia and what

appeared to be a drug ledger in the experience of the Detectives. The manager             of

the Comfort Inn further informed Det. Wavra that Wright drove a gray Nissan with

California license plates. Wright had also been seen with another car in the

parking lot. The manager sent a picture of this car to Det. Wavra. Det. Wavra

confirmed the car was associated with Cas Loftin. who is a known heroin user and

illegal drug distributor in Great Falls.

          3.         Wright extended his stay at the Comfort Inn for an additional two

days, from        April 12,2020, through   Tuesday,   April   14,   2020. On April 13, 2020,

detectives found Wright's car in the hotel parking        lot. Det. Wavra      and Det. Hunt

surveilled room #100. At one point, Wright carried bedding material and trash out

of the room and dumped it in the maintenance room. Det. Wavra collected the

disposed trash and bedding and took it behind the nearby Golden Corral to

examine the contents. Det. Wavra found a parcel box shipped by the United States

Postal Service to Mitchell Wright at the La Quinta Inn and Suites in Great Falls,

and postmarked from Mike Hemandez of Fountain Valley, California. The


                                              3
Si\civil\2020V002 l?\Complaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 4 of 22



detective also found coffee grounds, sandwich baggies, and used rubber gloves

which are often associated with illegal drug packaging for mailing andlor for

further distribution.

           4.        After finding the postal box, detectives contacted Walt Tubbs with the

United States Postal Inspection Service. Tubbs researched the parcel and found it

was a USPS Express Parcel with tracking number of 8J243419532US. The

recipient information was recorded as "La Quinta Inn          &   Suites, attn.: Mitchell

Wright, Room 307, 600 fuver Drive S, Great Falls, MT 59405." The parcel had

the sender information of "Mike Hemandez, 11503 Crystal Ave, Fountain Valley,

CA."       The parcel was shipped on     April   11, 2020, from the Fountain Valley, CA,

post office, which is located at 17227 Newhope St, Fountain Valley, CA92728,

and was delivered to the recipient address on         April 13,2020.   The parcel had a

listed weight ofone pound 14 ounces and cost $46.20 in postage. The postage was

paid for with cash, and the sender address was not a valid physical address.

          5.         Detectives obtained a state search warrant for Wright's hotel room at

the Comfort          Inn. While other detectives conducted surveillance on Wright's     car,

Wright left the hotel and got into his car and drove through the parking lots of

businesses nearby. Due to the          Covid-l9 pandernic, the parking lots were empty,

and Wright began to circle cars driven by task force offices and took pictures ofthe


                                               4
Sr\civil\2020V002 I ?\CoDplaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 5 of 22



cars with his phone. Depury Lindland eventually stopped Wright's car in a nearby

neighborhood while detectives went to Wright's hotel room.

           6.         When detectives got to Wright's hotel room, they found Kelsey

Kincaid inside the room. She requested an attomey and detectives allowed her to

leave. Inside the room, detectives found and seized a small baggie of heroin,

methamphetamine concealed in a Tupperware container in the safe, various other

small amounts of methamphetamine in the bathroom, a scale, wire transfers, and

$100.00. The drug results from the controlled substances seized from the hotel

rooms consisted of the following:

                 a    Net weight of .63 1 grams of methamphetamine hydrochloride and

                      substance purlty of 99o/o, which resulted in .624 grams of actual

                      rnethamphetam ine.

                 a    Net weight of .055 grams of heroin.

                 o    Net weight of .075 grams of methamphetamine hydrochloride with

                      dimethyl sulfone.

                 a    Net weight of     21 .438   grams of methamphetamine hydrochloride with

                      dimethyl sulfone and substance purity of     92%o,   which resulted in

                      19.722 grams of actual methamphetamine.




                                                     5
Sr\civiI\2020V002 1?\(lonrpl^iIt.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 6 of 22



           7.         After Wright was stopped by Deputy Lindland he agreed to speak

with detectives after he waived his Miranda rights. Wright told Det. Scheer that he

arrived in Great Falls around April 6, 2020, to meet with Kati Mcl-ean. Mclean           rs


well known to Great Falls law enforcement as a local drug dealer. Wright said he

knew Mclean from Seattle and they reconnected in March over Facebook. When

Wright got to Great Falls, he initially stayed at the La Quinta Inn for two nights.

They then went to the Extended Stay for two nights. At some point, Mclean

introduced Wright to Thomas Richardson. Wright and Richardson struck a deal,

and Wright ordered two pounds of methamphetamine and an ounce of heroin from

his source in Califomia. One pound of methamphetamine arrived in Great Falls on

April 13th. Wright went to the La Quinta Inn, picked          up the package, and brought

it back to the Comfort Inn.

           8.         Wright said his supplier had been short and was sending another half-

pound of methamphetamine and an ounce of heroin that week. Richardson came

to the Comforl Inn to pick up the methamphetamine. Wright provided

Richardson's phone number to the detectives. The phone number was associated

with Tom Richardson. At the hotel, Richardson helped break down the

methamphetamine, and found it was an ounce shoft of a pound. Richardson then

left the hotel and began to sell the drugs in Great Falls. Detectives inquired      if

                                               6
S:\civil\2020V002 l7\CoDrplajnt.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 7 of 22



Wright could get fuchardson to come back to the hotel in order to recover any

drugs and proceeds. Wright agreed and began to contact Richardson.

           9.         Wright further elaborated that he had driven to Montana with an

ounce of methamphetamine and two ounces of heroin. He said he had been laid

off from work the past month, and the money in his pocket was from selling drugs.

Detectives seized the $1503.00 found in his pocket. Wright also used the Signal

app to communicate                 with folks in Great Falls. He told the detectives that he was

expecting another package in the mail, and provided a tracking number. However,

detectives were unable to               verif, the tracking number. Detectives   seized Wright's

car and the currency pending a search warrant and released him.

           10.       Meanwhile, detectives leamed that Richardson was staying at 929 4th

Ave NW in Great Falls. Richardson came outside and was about to get in his car

when detectives attempted to stop him. Richardson tried to flee and dropped                 a


backpack and the remainder of his drugs in the yard. Detectives detained

Richardson and took him to the police station for an interview. Richardson told

police that he is a methamphetamine user and typically uses a half-gram a day. He

denied buying a pound of methamphetamine from Wright, but then acknowledge

the pound was short. Richardson added that the word on the street is that there are

dirty cops everywhere, and one of the biggest heroin dealers in Great Falls claims


                                                     7
Sr\civit\2020V002 I ?\Conplaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 8 of 22



he is a cop. Detectives obtained a search warrant for Richardson's home and truck.

They seized various controlled substances and the DEA Laboratory analyzed the

drugs with the following result:

          - Net weight of 5 grams of marijuana.

          - Net weight          of    19.3 grams of methamphetamine hydrochloride and

substance purity of 94Yo, which resulted in 18.1 grams of actual methamphetamine.

          -Net weight of 2.38 grams of marijuana. THC              -   not analyzed.

          - Net weight of .779 grams of methamphetamine hydrochloride and

substance pu;riry of 94yo, which resulted in .732 grams of actual methamphetamine.

              II   .   On   April 14,2020, Det. Wavra received a text      message from Wright

who wanted his car back. Wavra asked Wright about an updated tracking number

on the incoming package, and Wright provided a new tracking number. That same

day, Inspector Tubbs found a parcel with tracking number                  of

9505516195460104339417 that was shipped from Long Beach, California, on

April 3, 2020, and was sent to the address of
          1                                                  1801 Market Place Dr, Great Falls,

MT 59404. This was the same tracking number that Wright provided to Det.

Wavra. The address of 1801 Market Place Drive belongs to the Comfort Inn. The

parcel had a listed weight               oftwo pounds   11 ounces and cost $15.05 in postage and




                                                    8
S:\civil\2020V002 r7\Complaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 9 of 22



was paid for with cash. Tubbs obtained a federal search warrant for the package

on   April 15,2020

           12.       On    April      16, z}2},Inspector Tubbs and detectives opened the second

package. Inside the package, they found clothing, CDs, a deck of cards, and a bag

of M&M candy that contained heroin. The DEA Laboratory ana\yzed the heroin

and determined the following: Net weight of 21.850 grams of heroin.

           1   3.    On May 1, 2020, Sgt. Justin Jaeger with the Eastem Montana Drug

Task Force called Sgt. Mitchell to pass on that the Lewistown police department

had called about a Joseph Wright who was staying at the Super 8 Motel in

Lewistown. Lewistown PD Sgt. Routzahn told Inspector Tubbs that Lewistown

police officers had found a grey Nissan Altima that day in the Super 8 Motel

parking lot in Lewistown, Montana. The Super 8 Motel is located at 102 Wendall

Ave. The officers found the license plate for the car, Califomia #8MDP6I6, was

suspended. They also noticed the car still had evidence tape on it from the

previous search in Great Falls.

           14.      In addition, Lewistown PD Officer Johnson had spoken with a

concemed citizen about this car. The concemed citizen had previously provided

credible drug information to the Lewistown Police Department. The concemed

citizen told the police that the driver of the car had come from California to


                                                     9
S:\civil\2020V00217\CorEplaint.docx
        Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 10 of 22



 distribute narcotics in Helena, Great Falls, and Billings. The concemed citizen told

Officer Johnson that the driver was leaving that day, May 1,2020, for Billings with

drugs.

           15.        Based on this infbrmation, Lewistown PD Oftlcer Wirtz and Sgt.

Routzahn surveilled the car for six hours during the morning of May 1,2020.

During this time, the concerned citizen spoke with Officer Wirtz and wanted to

meet Officer Wirtz in the hospital parking lot with more information about the

owner of the Nissan. The concemed citizen told Officer Wirtz that the driver

known to the concemed citizen as "MJ," would go to hotels in different cities and

have packages of drugs mailed to the hotels for MJ to distribute.

           16.       By 11:45 am on May 1,2020, no one had moved the Nissan Altima

from the parking lot and Sgt. Routzahn and Officer Wirtz returned to the

Lewistown Police Department. Later, Officer Wirtz retumed to patrol. While on

patrol, Officer Wirtz saw the Nissan Altima drive in front of Officer Wirtz on

Broadway at 7th Ave in Lewistown, Montana. Officer Wirtz activated the top

lights on his patrol car and initiated a traffic stop. Officer Wirtz approached the

driver and identified him as Mitchell Joseph Wright. Wright was hostile toward

the off,rcer and said he was going to report Officer Wirtz to the police chief.

Wright stated this was the sixth tirne he had been stopped by the police in


                                              10
S:\civil\2020V002 l7\Conplaint.docx
        Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 11 of 22



Lewistown in the last two days. Officer Wirlz asked for Wright's insurance

several times but he did not provide        it. Officer Wirtz asked Wright   where he was

coming from and going, but Wright was evasive and would not answer some of the

questions.

           17.       Officer Wirtz cited Wright for having a suspended license plate and

not having insurance, and explained to Wright he would not be able to drive the

vehicle without insurance. The officer also explained that as part of the Lewistown

Police Department's policy on citing individuals from outside the area, that the

Lewistown Police Department would collect bond for the citations immediately.

Wright refused, and Sgt. Routzahn suggested that Wright walk two blocks to

Justice Court where he could be seen by the Judge. Wright agreed and walked to

Justice Court. The judge was out to lunch and Wright claimed he had just called

the California DMV and his plate was valid. Sgt. Routzahn ran his plate again

through CJIN and the plate retumed as suspended. Wright attempted to show

Officer Wirtz insurance for the vehicle. It appeared Wright had purchased

insurance on the vehicle during his walk to Justice Court and the start date of the

insurance was May 2,2020. Wright left Justice Court without seeing the judge and

went back to his vehicle. Wright refused to move his vehicle, and a short time

later, a tow truck towed Wright's vehicle back to an area near the Super 8 motel.


                                              11
S:\civil\2020V002 r7\Complaint.docx
        Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 12 of 22



           18.       Based on this information, Inspector Tubbs began to research postal

packages going to hotels in Lewistown. That same day, May 1,2020, Tubbs found

a package destined             for Wright in Lewistown. Inspector Tubbs determined the

package was a USPS Express Parcel with tracking number of EJ343078062US.

The recipient information was recorded as "Super 8 Motel, c/o M Right, 102

Wendell Ave, Lewistown,MT 59457." The parcel had the sender information                  of

"Ryan Jude Keller, 328 S Greengrove Dr, Orange, CA92866." The parcel was

shipped on        April 29,2020, from the Garden Grove, California, post office, which

is located at 10441 Stanford Ave, Garden Grove, CA 92842. The parcel had             a


listed weight of 9 ounces and cost $36.70 in postage, which was paid for with cash.

The sender address was a valid delivery address. Tubbs found the package at the

Great Falls post office and received a federal search warrant to search the package.

           19.      On May 2, 2020, Tubbs and detectives in Great Falls searched the

package intended for Wright in Lewistown. They found alarge Ziploc bag with

two golf ball sized packages of heroin. The DEA Laboratory analyzed the heroin

and determined the following: Net weight of 50.1 grams of heroin.

          20.       Law enforcement then went to Lewistown to make a controlled

delivery of the package to Wright. A front desk employee at Super 8 reported that

Wright had asked repeatediy if the package had arrived. Detectives provided the


                                                12
S:\civil\2020V002 l7\Conplaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 13 of 22



employee with the package and the employee called Wright, but he did not answer.

Wright then called the front desk and she said the package had arrived. Wright

told the employee that he was going to load up his car with a few things and would

be by to pick up the package. Wright came to the front desk around I 1:30 am and

hesitated for some time once police announced their presence. Officers handcuffed

Wright and found, and seized, a pipe in his pant pocket and large amount of U.S.

currency (later determined to total $2,500.00) in his vest pocket. Officers took

Wright to the Fergus County Detention Center and found a baggie of crystal power

in his vest. The DEA Laboratory analyzed this substance and determined the

following: Net weight of 13.2 grams of methamphetamine hydrochloride with

dimethyl sulfone and substance purity of 85%, which resulted in         1   1   2 grams   of

actual methamphetamine.

           21.       Fergus County charged Wright with felony drug offenses. Wright

bonded out and was subject to a GPS monitor and retumed to Great Falls.

          22.        On June 6,2020, the post office in Great Falls informed Inspector

Tubbs of a suspicious package that was mailed from Califomia to Great Falls. The

post office was concerned because the package was addressed to a vacant address,

was sent ovemight and cost $41 .70. The sender also paid for the package in cash

and paid an additional $5.00 to have the package delivered before l0:30 a.m.


                                              l3
S:\civil\2020\'002 r?\Complaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 14 of 22



Inspector Tubbs researched the return address and found it was not a valid address.

Tubbs also researched the recipient name on the package, "Wyatt Copeland," and

could not find any such name or address associated with that name in Great Falls.

            23.        That same day, June 6,2020, the Great Falls post office received an

online customer inquiry through the postal databases as to why the package had not

been delivered to the vacant address. The inquiry was made through going to

usps.com and occurred on June 5,2020, at approximately 11:51p.m. The post

office received the inquiry on June 6,2020. The inquirer left a name of "Wyatt

Copeland," a phone number of (a06) 836-7576, and an email              of

seatopv@gmail.com. The post office attempted to call the number but the call

went to voicemail and no one called back.

           24.         Inspector Tubbs received a federal search warrant for the package on

June 8, 2020. Inspector Tubbs and other law enforcement opened the package and

found approximately 1 10 grams of methamphetamine that was wrapped in coflee

grounds. The metharnphetamine had a presurnptive positive test as

methamphetamine. Meanwhile, Inspector Tubbs learned that the post office

received an email response to the inquiry and asked          if a family member could pick

up the package. Inspector Tubbs resealed the package for a controlled delivery.

Agents were also able to determine that the IP address used to contact the United


                                                14
S:\civil\2020V002 I 7\Coraplaitrt.docx
        Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 15 of 22



States Postal Service originated from a hotel in Lewistown, Montana. The               DEA

lab results determined the package contained a net weight of         11   1.0 grams   of

n.rethamphetamine hydrochloride and had a substance purity of 94o/o. This resulted

in 104.3 grams of actual methamphetamine.

           25.       On June 11,2020, a man arrived to pick up the package. Law

enforcement identified themselves and asked to speak with the man. The man

agreed to waive his Miranda rights and speak with the agents and detectives. He

admitted that he was addicted to methamphetamine and that his supplier asked him

to go pick up the package at the post office. The man showed agents messages on

his phone that contained the tracking number and instructions for picking up the

package. The man fuither stated that his source of narcotics in Great Falls was

working for a man known as "MJ." The man knew that MJ had ordered the

package from California. The man provided his source's name to the agents, and

arranged to meet him at Albertson's in Great Falls under the guise of providing

him the package.

          26.        Law enforcement went to Albertson's and identified themselves to the

man's source, who will be further referred to as CI 1. CI       I   admitted that MJ had

ordered the package and he worked to distribute drugs for        MJ. CI 1 did not know

MJ's real name, but said MJ drove a gray Toyota or Nissan sedan. He further said


                                             t5
S:\civil\2020V002 I 7\Complaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 16 of 22



 MJ was a white male with brown hair and a short buzz cut. MJ also had blue

 colored tattoos on his anns. CI lalso believed MJ had a GPS bracelet. CI                   1 said


that he was in the process of finding MJ a new car, because MJ was going to drive

to Califomia and pick up pounds of methamphetamine and heroin from the cartel.

CI    1 allowed agents to search his phone, and           law enforcement identified two phone

numbers associated with "MJ"             - XXX-XXX-5449         and   XXX-XXX-8137.

           27.       Agents followed up on the phone numbers and HSI SA Mike Munn

found a financial transaction linked to XXX-XXX-5449. Specifically, Agent

Munn found that Mitchell Wright had sent $1,100.00, from a location in Great

Falls to Michael Allen Englebright in Garden Grove, Califomia. Based on this

information, Det. Scheer showed a picture of Wright to CI                1   . CI I identified
Wright as his source of narcotics.

           28.       CI   1 continued to be in contact   with Wright, and informed agents that

Wright had inquired about obtaining hrearms in exchange for methamphetamine.

Specifically, on June 17,2020, Wright had told CI              1   that the cartel would pay

S1,000.00 for a clean firearm, and Wright specifically wanted an EAA,

MC1911SC Commander, a Smith                 &   Wesson Model 325 Thunder Ranch, and a

Remington 870 pump shotgun.               cI I understood    that if he provided these firearms

to Wright, Wright would provide him methamphetamine in retum.


                                                 16
S:\civil\2020V00217\Complaitrt.docx
          Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 17 of 22



            29.         On June 22,2020, CI 1 contacted law enforcement and stated that MJ

was in Great Falls and was staying at the Extended Stay America. Det. Scheer

drove by the hotel and located the 2016 gray Nissan Altima with Califomia license

plate 8MDP616. Det. Sheer inquired into the license plate and confirmed it was

registered to Mitchell Wright. Det. Scheer also learned that there was an

outstanding arrest warant for Wright from Cascade County. On June 23,2020, Cl

1   told agents that MJ had told him he would get back to him conceming the

firearms and payment, but the CI and agents interpreted the conversation that the

deal would happen that day. Wright had also told CI             I that Wright would be able

to reverse the current lack of available methamphetamine within the Great Falls,

Montana, area.

            30.         During the moming of June 23,2020, as law enforcement waited to

hear back from CI 1, detectives watched as Wright checked out of the Extended

Stay America at 800 River Drive South, in Great Falls, Montana. Detective Scheer

watched Wright load two large backpacks into the 2016 gray Nissan Altima with

Califomia license plate 8MDP616. Wright was the only person in the car and

drove away from the hotel. Because Wright appeared to be checking out of the

hotel, law enforcement decided to stop him for officer safety, as it was believed he

would be preparing to meet with               cI I to exchange methamphetamine   for firearms.


                                                  17
S:\civil\2020\'i002 I ?\ Conp   laiDt. docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 18 of 22



Meanwhile, other law enforcement quickly checked with the staff at the Extended

 Stay Hotel and learned Wright had checked out of the room. Officers found a

glass pipe in his room, which was consistent with a pipe used to smoke

methamphetamine.

           31   .    Wright initially stopped his car at the Town Pump gas station at 1400

 1Oth   Ave South, Great Falls, Montana. Officers then approached the vehicle, but

Wright fled the area in his car. Officers attempted to stop Wright, but he drove at a

high rate of speed throughout Great Falls for approximately 20 minutes. At one

point, officers depioyed stop sticks, or tire deflation devices, in the road. Wright

drove at such a high rate ofspeed that his car left numerous skid marks on the road

from taking comers at a high rate of speed. The general speed limit in the area of

the pursuit is 25 to 35 miles per hour, and Wright drove at a much higher rate       of

speed. Ultimately, Wright attempted to tum southbound onto 14th Street South

from 9th Ave South, which is an area of mixed residential and business properties.

At that point,, Wright lost control of his vehicle and crashed into the curb. Due to

the vehicle being disabled, Wright got out of the car, but immediately opened the

trunk, grabbed the two large backpacks he had previously loaded into the car at the

hotel, and fled on foot.




                                              18
S:\civjl\2020V002 17\Complaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 19 of 22



           32.       Officers lost track of Wright as he fled, but learned he entered the

Rent-A-Center at 1515 lOth Ave South, Great Falls, Montana and went into the

restroom. Officers arrested Wright after he left the building and they found him.

Police searched the restroom at the Rent-A-Center and found a small amount              of

suspected methamphetamine in a plastic bag next to car keys that belonged to the

 2016 gray Nissan Altima. Law enforcement also watched the surveillance video

from the Rent-A-Center and saw that Wright changed his clothes from in between

the tirne he fled frorn his car and *'as arrested.

           33.       Upon taking Wright into custody, $995 in U.S. curreney, was seized

from Wright. While being arrested, Wright stated that he attempted to ingest

methamphetamine and that he would be dead before officers booked him into the

jail.   Officers reviewed security footage from 15th Street Service Center at 1501

1Oth    Ave South, Great Falls, Montana,59405, and saw that Wright appeared to

place something into his mouth. Law enforcement called EMS to evaluate Wright

and, on their recommendation, he was transported to the Benefis Emergency Room

for evaluation. After being cleared by an ER doctor and cleared, Wright was then

transported to the cascade county Detention Facility. Agents received searched

warrants for Wright's car and the backpacks, but found no additional drugs.




                                               19
S:\civil\2020V0021?\Conplaht.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 20 of 22



 Wright likely disposed of any drugs in the restroom at the service center where he

 changed his clothes and fled from police.

           34.        The totality of the circumstances, including but not limited to the facts

 set forth above, support probable cause that the $5,098.00 in U.S. currency

($100.00 seized from Wright's hotel room on             April 13,2020; $1,503.00   seized

from Wright on April 13,2020, in Great Falls; $2,500.00 seized from Wright on

May 2,2020,in Lewistown; S995.00 seized from Wright at time of his arrest on

June 23, 2020,in Great Falls;           totaling $5,098.00 ) all of which supports probable

cause that the         curency seized constitutes monies furnished or intended to be

fumished in exchange for a controlled substance, andlor monies used or intended

to be used to facilitate one or more violations of 21 U.S.C. $ 841, er seq and is

subject to forfeiture under $881(a)(6).

           35.        The ATF has possession, custody and control ofthe Defendant

curency.


                                           CLAIM FOR RELIEF

           36. Plaintiff      repeats and re-alleges each and every allegation set forth in

paragraphs           I through 35 above.

           37.       The defendant currency constitutes monies or other things of value

furnished or intended to be furnished in exchange for a controlled substance, and/or

                                               20
S:\civil\2020v002   r7\Conplaint.docx
         Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 21 of 22



were used or intended to be used           to facilitate one or more violations of 2l
U.S.C.$ 841, et seq.

          38.       As a result of the foregoing, the defendant cuffency is liable to

condemnation and forfeiture to the United States for its use, in accordance with 21

u.S.C. $ 881(a)(6).

          DATED this 19th day of January,202l.

                                                 LEIF M. JOHNSON
                                                 Acting United States A



                                                                 L. FRANCIS
                                                 Assistant U.S. Attorney
                                                 Attorney for Plaintiff




                                           21
S:\civil\2020V002 r7\Complaint.docx
      Case 4:21-cv-00006-BMM-JTJ Document 1 Filed 01/19/21 Page 22 of 22




                                               VERIFTCATION

          l, Special Agent, Mark Wozniak, declare under penalty of perjury that I am a

Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(ATF). I have read the foregoing Verified Complaint in Rem, andknow the contents.

The matters contained in the complaint are true and correct. They are based on either

my personal knowledge, or alleged on information provided, and                                      I   believe those

matters to be true.

         The sources of my knowledge and information and the grounds of my belief

are the   official files and records of the United States, information supplied to me by

other law enforcement officers, including the Cascade County Sheriff s Department,

the Great Falls Police Department,, and the Lewistown Police Department, as well

as my own investigation.

         I hereby veri! and declare under penalty ofperjury that the foregoing is true

and correct.

         Dated this 19th day of Jantary,202l.




                                                             4.2 ,4.-                 Digitallysigned by Mark Wozniak
                                                                                      Date: 2021.01.1 9 I 3:00:08 07'00'

                                                       Mark Wozniak, Special Agent
                                                       Bureau of Alcohol, Tobacco, Firearms, and
                                                       Explosives



                                                       22
C:\Usels\mwozniak\AppDatauncal\Mic$soft\Windows\INetCach€\Content.Outtook\O0FA6Dgcl\Comptainr   (002).docx
JS 44 (Rev. 06/17)                               CIVIL COVER
                             Case 4:21-cv-00006-BMM-JTJ       SHEET
                                                        Document 1-1 Filed 01/19/21 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $5,098.00 in U.S. Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Cascade
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Victoria L. Francis, United States Attorney's Office
2601 2nd Avenue North, Suite 3200, Billings, MT 59101
406-247-4633

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. §§ 841et seq. and 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of Currency
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/19/2021                                                              /s/ VICTORIA L. FRANCIS, ASSISTANT U.S. ATTORNEY
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)
                             Case 4:21-cv-00006-BMM-JTJ Document 1-1 Filed 01/19/21 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
